Detailed Action
This is a Non-final Office action in response to communications received on 1/10/2022.  Claims 1, 13 and 20 were amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Sandholm A, Sandholm B, Kuo and Hashimoto have been considered, but are moot because the new ground of rejection necessitated from amending the independent claims 1, 13 and 20 to include “requesting, by the processor of the first device, a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata”. New prior art of  Makarskyy (US 11063762 B1) addresss the amended limitations (see below in 103 rejection). 
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is presented as below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholm (US 2016/0044122 A1), hereinafter referred to as Sandholm A, in view of Sandholm (US 2015/0304369 A1) hereinafter referred to as Sandholm B, in view of Kuo (US 2019/0297036 A1), further in view of Makarskyy (US 11063762 B1).
 Regarding claim 1, Sandholm A teaches the limitations of claim 1 substantially as follows:
A method of connecting computing devices for content sharing comprising: (Sandholm A; Para. [0012]: Pairing (i.e. connecting) arbitrary devices (i.e. computing devices) for content sharing)
generating, by a processor of a first device, a unique verification identifier; storing, by the processor of the first device, the unique verification identifier in a memory of the first device; (Sandholm A; Para. [0024]: A device to be paired generates (i.e. generating, by a processor of a first device) a unique device identifier (i.e. unique verification identifier) for use by the device (i.e. storing the unique verification identifier in a memory of the first device))
Sandholm A does not teach the limitations of claim 1 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
receiving, by the processor of the first device, the pairing identifier from the privilege- group server; 
storing, by the processor of the first device, the pairing identifier in the memory of the first device; 
generating, by the processor of the first device, a code based on the generated unique verification identifier and the received pairing identifier; 
receiving, at a processor of a second device, the code; 
determining, by the processor of the second device, the unique verification identifier and the pairing identifier based on the code; 
storing the unique verification identifier and the pairing identifier in a memory of the second device; and 
sending, by the processor of the second device, the pairing identifier to the privilege-group server. 
However, in the same field of endeavor, Sandholm B discloses the limitations of claim 1 as follows:
receiving, by the processor of the first device, the pairing identifier from the privilege- group server; (Sandholm B; Paras. [0035] & [0043]: Receiving, by one of a plurality of devices (i.e. by the processor of the first device), a content group identifier (i.e. pairing identifier) encoded in a URL from the proxy server connected to the content sharing platform (i.e. the pairing identifier from a privilege-group server) in order to access a content sharing platform)
storing, by the processor of the first device, the pairing identifier in the memory of the first device; (Sandholm B; Paras. [0036]-[0038]: The content group identifier (i.e. pairing identifier) is shared with all members of the private social group (i.e. storing in the memory of the first device))
generating, by the processor of the first device, a code based on the generated unique verification identifier and the received pairing identifier; (Sandholm B; Paras. [0035], [0037] & [0043]: Generating a URL (i.e. code) based on the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier))
receiving, at a processor of a second device, the code; (Sandholm B; Para. [0038]: The URL (i.e. code) may be distributed securely among members of the group (i.e. receiving, at the processor of a second device))
determining, by the processor of the second device, the unique verification identifier and the pairing identifier based on the code; (Sandholm B; Paras. [0036]-[0038]: A device among the group devices (i.e. second device) receives the URL which contains both the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier))
sending, by the processor of the second device, the pairing identifier to the privilege-group server. (Sandholm B; Paras. [0036]-[0038]: A device among the group devices may request access by providing (i.e. sending) the URL containing the content group identifier (i.e. pairing identifier) to the private social group (i.e. privilege-group server))
Sandholm B is combinable with Sandholm A because both are from the same field of endeavor of sharing content between group devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A to incorporate the requesting and receiving of content group identifiers to use as part of registration as in Sandholm B in order to improve the security of the system by providing a means by which the content sharing group may be identified and not accessible by those who do not have the content group identifier.
Sandholm A and Sandholm B do not teach the limitations of claim 1 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
storing the unique verification identifier and the pairing identifier in a memory of the second device; and 
However, in the same field of endeavor, Kuo discloses the limitations of claim 1 as follows:
storing the unique verification identifier and the pairing identifier in a memory of the second device; and (Kuo; Para. [0047]: The second outside party device stores the identification and verification information (i.e. unique verification identifier and the pairing identifier))
Kuo is combinable with both Sandholm A and Sandholm B because all are from the same field of endeavor of sharing content between group devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A and Sandholm B to incorporate the secure registration method using the verification information as in Kuo in order to improve the security of the system by providing a secure means by which devices may register with the group of devices.
Sandholm A, Sandholm B and Kuo do not teach the limitations of claim 1 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
However, in the same field of endeavor, Makarskyy discloses the limitations of claim 1 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; (Makarskyy; Col. 2, Lines 30-32; Col. 10, Line 61 – Col. 11, Line 1: A client emitter application transmits an emitter-device identifier and user metadata (i.e. unique device identifier of the first device and metadata) to a server emitter application executing on a first server computing device (i.e. privilege-group server)  that is in network communication with the mobile computing device. The server emitter application causes a session token (i.e. requesting a pairing identifier) to be generated based upon the emitter-device identifier and the user metadata (i.e. generated based on the unique device identifier of the first device and the metadata))
Makarskyy is combinable with Sandholm A, Sandholm B and Kuo because all are from the same field of endeavor of sharing content between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A, Sandholm B and Kuo to incorporate the requesting and generation of session tokens based on device identifiers and metadata as in Makarskyy in order to improve the security of the system by providing a means by which the device pairing information may be generated based on unique information to the devices paired.

Regarding claim 13, Sandholm A teaches the limitations of claim 13 substantially as follows:
A system for connecting computing devices for content sharing comprising: 
a first device having a memory and a processor coupled to the memory, wherein the processor is configured to: (Sandholm A; Para. [0002]: Devices in the system of devices may comprise smart phones)
generate a unique verification identifier; store the unique verification identifier in the memory; (Sandholm A; Para. [0024]: A device to be paired generates (i.e. generating) a unique device identifier (i.e. unique verification identifier) for use by the device (i.e. storing the unique verification identifier in the memory))
a second device having a memory and a processor coupled to the memory, wherein the processor of the second device is configured to: (Sandholm A; Para. [0002]: Devices in the system of devices may comprise smart phones)
Sandholm A does not teach the limitations of claim 13 as follows:
request a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
receive the pairing identifier from the privilege-group server; 
store the pairing identifier in the memory; and 
generate a code based on the generated unique verification identifier and the received pairing identifier; and 
receive the code generated by the processor of the first device; 
determine the unique verification identifier and the pairing identifier from the code; 
store the unique verification identifier and the pairing identifier in the memory of the second device; and 
send the pairing identifier to the privilege-group server. 
However, in the same field of endeavor, Sandholm B discloses the limitations of claim 13 as follows:
receive the pairing identifier from the privilege-group server; (Sandholm B; Paras. [0035] & [0043]: Receiving, by one of a plurality of devices, a content group identifier (i.e. pairing identifier) encoded in a URL from the proxy server connected to the content sharing platform (i.e. the pairing identifier from a privilege-group server) in order to access a content sharing platform)
store the pairing identifier in the memory; and (Sandholm B; Paras. [0036]-[0038]: The content group identifier (i.e. pairing identifier) is shared with all members of the private social group (i.e. storing in the memory))
generate a code based on the generated unique verification identifier and the received pairing identifier; and (Sandholm B; Paras. [0035], [0037] & [0043]: Generating a URL (i.e. code) based on the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier))
receive the code generated by the processor of the first device; (Sandholm B; Para. [0038]: The URL (i.e. code) is generated by any member of the group (i.e. first device) and may be distributed securely among members of the group (i.e. receiving))
determine the unique verification identifier and the pairing identifier from the code; (Sandholm B; Paras. [0036]-[0038]: A device among the group devices  receives the URL which contains both the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier))
send the pairing identifier to the privilege-group server. (Sandholm B; Paras. [0036]-[0038]: A device among the group devices may request access by providing (i.e. sending) the URL containing the content group identifier (i.e. pairing identifier) to the private social group (i.e. privilege-group server))
Sandholm B is combinable with Sandholm A because both are from the same field of endeavor of sharing content between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A to incorporate the requesting and receiving of content group identifiers to use as part of registration as in Sandholm B in order to improve the security of the system by providing a means by which the content sharing group may be identified and not accessible by those who do not have the content group identifier.
Sandholm A and Sandholm B do not teach the limitations of claim 13 as follows:
request a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
store the unique verification identifier and the pairing identifier in the memory of the second device; and 
However, in the same field of endeavor, Kuo discloses the limitations of claim 13 as follows:
store the unique verification identifier and the pairing identifier in the memory of the second device; and (Kuo; Para. [0047]: The second outside party device stores the identification and verification information (i.e. unique verification identifier and the pairing identifier))
Kuo is combinable with both Sandholm A and Sandholm B because all are from the same field of endeavor of sharing content between group devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A and Sandholm B to incorporate the secure registration method using the verification information as in Kuo in order to improve the security of the system by providing a secure means by which devices may register with the group of devices.
Sandholm A, Sandholm B and Kuo do not teach the limitations of claim 13 as follows:
request a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
However, in the same field of endeavor, Makarskyy discloses the limitations of claim 13 as follows:
request a pairing identifier from a privilege-group server using a unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; (Makarskyy; Col. 2, Lines 30-32; Col. 10, Line 61 – Col. 11, Line 1: A client emitter application transmits an emitter-device identifier and user metadata (i.e. unique device identifier of the first device and metadata) to a server emitter application executing on a first server computing device (i.e. privilege-group server)  that is in network communication with the mobile computing device. The server emitter application causes a session token (i.e. requesting a pairing identifier) to be generated based upon the emitter-device identifier and the user metadata (i.e. generated based on the unique device identifier of the first device and the metadata))
Makarskyy is combinable with Sandholm A, Sandholm B and Kuo because all are from the same field of endeavor of sharing content between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A, Sandholm B and Kuo to incorporate the requesting and generation of session tokens based on device identifiers and metadata as in Makarskyy in order to improve the security of the system by providing a means by which the device pairing information may be generated based on unique information to the devices paired.

Regarding claims 2 and 14, Sandholm A, Sandholm B, Kuo and Makarskyy teach the method of claim 1 and the system of claim 13.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claims 2 and 14 as follows:
registering, by the processor of the first device, with the privilege-group server, wherein registering comprises receiving [[a]] the unique device identifier for the first device from the privilege-group server and storing the unique device identifier for the first device in the memory of the first device; and (Kuo; Paras. [0008]-[0010], [0033] & [0047]: A closed server receives a registration request from one of multiple potential outside party devices (i.e. registering, by the processor of the first device, with the privilege-group server) and providing an identifier associated with the communication group to the outside party device (i.e. receiving the unique identifier for the first device from the privilege-group server) and is storing the identifier in the outside party device (i.e. memory of the first device))
registering, by the processor of the second device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the second device from the privilege-group server and storing the unique device identifier for the second device in the memory of the second device.  (Kuo; Paras. [0008]-[0010], [0033] & [0047]: A closed server receives a registration request from another of multiple potential outside party devices (i.e. registering, by the processor of the second device, with the privilege-group server) and providing an identifier associated with the communication group to the outside party device (i.e. receiving a unique identifier for the second device from the privilege-group server) and is storing the identifier in the outside party device (i.e. memory of the second device))
The same motivations to combine as in claims 1 and 13 are applicable to the instant claims.

Regarding claims 3 and 15, Sandholm A, Sandholm B, Kuo and Makarskyy teach the method of claim 2 and the system of claim 14.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claims 3 and 15 as follows:
wherein registering by the processor of the first device or the second device is performed automatically without user input.  (Kuo; Para. [0033]: registration of the requesting devices (i.e. first device or the second device) is performed by the system automatically upon content of the registration request conforms with the identification information (i.e. automatically)
The same motivations to combine as in claims 1 and 13 are applicable to the instant claims.

Regarding claim 4, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 2.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 4 as follows:
The method of claim 2, wherein the first device or the second device are added by the privilege-group server to a privilege group identified by the pairing identifier.  (Sandholm B; Para. [0035]: Mobile devices in a private group (i.e. first device or the second service) are granted access to a private group (i.e. added by the privilege-group server to a privilege group) identified by the content group identifier (i.e. pairing identifier))
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claim 5, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 4.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 5 as follows:
The method of claim 4, further comprising receiving, by the processor of the first device or the second device, confirmation of formation of a privilege group, connection to a privilege group, or failure to connect to a privilege group.  (Sandholm B; Paras. [0035]-[0036]: Devices which provide the URL (i.e. first device or the second device) are provided access to the content group (i.e. connection to the privilege group))
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claim 6, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 1.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 6 as follows:
The method of claim 1, wherein the code is displayed by the first device in a scannable form, and wherein receiving the code comprises scanning the code in the scannable form with a scanning device of the second device.  (Kuo; Para. [0046]: A QR code (i.e. code) is displayed on the first outside party device and is scannable by a second outside party device)
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claims 7 and 17, Sandholm A, Sandholm B, Kuo and Makarskyy teach the method of claim 3 and the system of claim 13.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claims 7 and 17 as follows:
further comprising exchanging a content element between the processor of the first device and the processor of the second device through the privilege-group server.  (Sandholm B: Paras. [0027], [0035] & [0038]: Sharing (i.e. exchanging) message level encrypted content (i.e. content element encrypted) between users of a private social group (i.e. first device and the processor of the second device through the privilege-group server))
a content element encrypted using the unique verification identifier (Sandholm A; Para. [0024]: The unique device identifier is encoded in (i.e. encrypted) a device URL (i.e. content element))
The same motivations to combine as in claims 1 and 13 are applicable to the instant claims.

Regarding claims 8 and 18, Sandholm A, Sandholm B, Kuo and Makarskyy teach the method of claim 7 and the system of claim 17.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claims 8 and 18 as follows:
wherein exchanging comprises including the unique device identifier of the first device or the second device in the content element.  (Kou; Paras. [0045]-[0046]: The QR code which is displayed (i.e. content element) and exchanged contains identification and verification information (i.e. unique identifier of the first device in the content element))
The same motivations to combine as in claims 1 and 13 are applicable to the instant claims.

Regarding claim 9, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 7.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 9 as follows:
The method of Claim 7, further comprising displaying, by the first device or the second device, a user interface containing the content element.  (Kou; Paras. [0045]-[0046]: The QR code which is displayed on the display of the first device (i.e. displaying, by the first device, a user interface containing the content element))
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claim 10, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 7.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 10 as follows:
The method of claim 7, wherein the content element includes an indication of the device which originated the content element.  (Kou; Paras. [0044]-[0046]: The QR code which is displayed on the display of the first device (i.e. content element) includes identification information of the first device (i.e. indication of the device which originated the content element))
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claim 11, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 7.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 11 as follows:
The method of claim 7, wherein the content element includes an interactive element.  (Sandholm A; Para. [0029]: Users are able to interact with content in a content group (i.e. content element includes an interactive element))
The same motivations to combine as in claim 1 are applicable to the instant claim.

Regarding claim 16, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 13.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 16 as follows:
The system of claim 13, wherein the processor of the first device is configured to display the code in a scannable form, wherein the second device comprises a scanning device, and wherein the processor of the second device is configured to receive the code by scanning the code with the scanning device.   (Kuo; Para. [0046]: A QR code (i.e. code) is displayed on the first outside party device and is scannable by a second outside party device which contains hardware for scanning the code)
The same motivations to combine as in claim 13 are applicable to the instant claim.

Regarding claim 19, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 17.
Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 19 as follows:
The system of claim 17, wherein the first device is configured to display a user interface containing the content element.  (Kou; Paras. [0045]-[0046]: The QR code which is displayed on the display of the first device (i.e. displaying, by the first device, a user interface containing the content element))
The same motivations to combine as in claim 13 are applicable to the instant claim.

Regarding claim 20, Sandholm A teaches the limitations of claim 20 substantially as follows:
A method of connecting computing devices for content sharing comprising: (Sandholm A; Para. [0012]: Pairing (i.e. connecting) arbitrary devices (i.e. computing devices) for content sharing)
generating, by a processor of a first device, a unique verification identifier; storing, by the processor of the first device, the unique verification identifier in a memory of the first device; (Sandholm A; Para. [0024]: A device to be paired generates (i.e. generating, by a processor of a first device) a unique device identifier (i.e. unique verification identifier) for use by the device (i.e. storing the unique verification identifier in a memory of the first device))
a content element encrypted using the unique verification identifier (Sandholm A; Para. [0024]: The unique device identifier is encoded in (i.e. encrypted) a device URL (i.e. content element))
Sandholm A does not teach the limitations of claim 20 as follows:
registering, by the processor of the first device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the first device from the privilege- group server and storing the unique device identifier for the first device in the memory of the first device; 
requesting, by the processor of the first device, a pairing identifier from a privilege-group server; 
receiving, by the processor of the first device, the pairing identifier from the privilege- group server 
receiving, by the processor of the first device, the pairing identifier from the privilege- group server using the unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
storing, by the processor of the first device, the pairing identifier in the memory of the first device; 
generating, by the processor of the first device, a code based on the generated unique verification identifier and the received pairing identifier; 
receiving, at a processor of a second device, the code; 
determining, by the processor of the second device, the unique verification identifier and the pairing identifier based on the code; 
storing the unique verification identifier and the pairing identifier in a memory of the second device; 
registering, by the processor of the second device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the second device from the privilege- group server and storing the unique device identifier for the second device in the memory of the second device;  
sending, by the processor of the second device, the pairing identifier to the privilege-group server; and 
exchanging a content element encrypted [using the unique verification identifier] between the processor of the first device and the processor of the second device through the privilege-group server. 
However, in the same field of endeavor, Sandholm B discloses the limitations of claim 20 as follows:
receiving, by the processor of the first device, the pairing identifier from the privilege- group server (Sandholm B; Paras. [0035] & [0043]: Receiving, by one of a plurality of devices (i.e. by the processor of the first device), a content group identifier (i.e. pairing identifier) encoded in a URL from the proxy server connected to the content sharing platform (i.e. the pairing identifier from a privilege-group server) in order to access a content sharing platform)
storing, by the processor of the first device, the pairing identifier in the memory of the first device; (Sandholm B; Paras. [0036]-[0038]: The content group identifier (i.e. pairing identifier) is shared with all members of the private social group (i.e. storing in the memory of the first device))
generating, by the processor of the first device, a code based on the generated unique verification identifier and the received pairing identifier; (Sandholm B; Paras. [0035], [0037] & [0043]: Generating a URL (i.e. code) based on the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier)
receiving, at a processor of a second device, the code; (Sandholm B; Para. [0038]: The URL (i.e. code) may be distributed securely among members of the group (i.e. receiving, at the processor of a second device))
determining, by the processor of the second device, the unique verification identifier and the pairing identifier based on the code; (Sandholm B; Paras. [0036]-[0038]: A device among the group devices (i.e. second device) receives the URL which contains both the content group identifier (i.e. pairing identifier) and any other identifier shared (i.e. unique verification identifier))
sending, by the processor of the second device, the pairing identifier to the privilege-group server; and (Sandholm B; Paras. [0036]-[0038]: A device among the group devices may request access by providing (i.e. sending) the URL containing the content group identifier (i.e. pairing identifier) to the private social group (i.e. privilege-group server))
exchanging a content element encrypted [using the unique verification identifier] between the processor of the first device and the processor of the second device through the privilege-group server. (Sandholm B: Paras. [0027], [0035] & [0038]: Sharing (i.e. exchanging) message level encrypted content (i.e. content element encrypted) between users of a private social group (i.e. first device and the processor of the second device through the privilege-group server))
Sandholm B is combinable with Sandholm A because both are from the same field of endeavor of sharing content between group devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A to incorporate the requesting and receiving of content group identifiers to use as part of registration as in Sandholm B in order to improve the security of the system by providing a means by which the content sharing group may be identified and not accessible by those who do not have the content group identifier.
Sandholm A and Sandholm B do not teach the limitations of claim 20 as follows:
registering, by the processor of the first device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the first device from the privilege- group server and storing the unique device identifier for the first device in the memory of the first device; 
requesting, by the processor of the first device, a pairing identifier from a privilege-group server; 
receiving, by the processor of the first device, the pairing identifier from the privilege- group server using the unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
storing the unique verification identifier and the pairing identifier in a memory of the second device; 
registering, by the processor of the second device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the second device from the privilege- group server and storing the unique device identifier for the second device in the memory of the second device;  
However, in the same field of endeavor, Kuo discloses the limitations of claim 20 as follows:
registering, by the processor of the first device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the first device from the privilege- group server and storing the unique device identifier for the first device in the memory of the first device; (Kuo; Paras. [0008]-[0010], [0033] & [0047]: A closed server receives a registration request from one of multiple potential outside party devices (i.e. registering, by the processor of the first device, with the privilege-group server) and providing an identifier associated with the communication group to the outside party device (i.e. receiving a unique identifier for the first device from the privilege-group server) and is storing the identifier in the outside party device (i.e. memory of the first device))
storing the unique verification identifier and the pairing identifier in a memory of the second device; (Kuo; Para. [0047]: The second outside party device stores the identification and verification information (i.e. unique verification identifier and the pairing identifier))
registering, by the processor of the second device, with the privilege-group server, wherein registering comprises receiving a unique device identifier for the second device from the privilege- group server and storing the unique device identifier for the second device in the memory of the second device; (Kuo; Paras. [0008]-[0010], [0033] & [0047]: A closed server receives a registration request from another of multiple potential outside party devices (i.e. registering, by the processor of the second device, with the privilege-group server) and providing an identifier associated with the communication group to the outside party device (i.e. receiving a unique identifier for the second device from the privilege-group server) and is storing the identifier in the outside party device (i.e. memory of the second device)) 
Kuo is combinable with both Sandholm A and Sandholm B because all are from the same field of endeavor of sharing content between group devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A and Sandholm B to incorporate the secure registration method using the verification information as in Kuo in order to improve the security of the system by providing a secure means by which devices may register with the group of devices.
Sandholm A, Sandholm B and Kuo do not teach the limitations of claim 20 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server; 
receiving, by the processor of the first device, the pairing identifier from the privilege- group server using the unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; 
However, in the same field of endeavor, Makarskyy discloses the limitations of claim 20 as follows:
requesting, by the processor of the first device, a pairing identifier from a privilege-group server; (Makarskyy; Col. 2, Lines 30-32; Col. 10, Line 61 – Col. 11, Line 1: A client emitter application transmits an emitter-device identifier and user metadata to a server emitter application executing on a first server computing device (i.e. privilege-group server)  that is in network communication with the mobile computing device. The server emitter application causes a session token (i.e. requesting a pairing identifier) to be generated based upon the emitter-device identifier and the user metadata))
receiving, by the processor of the first device, the pairing identifier from the privilege- group server using the unique device identifier of the first device and metadata, the pairing identifier is generated based on the unique device identifier of the first device and the metadata; (Makarskyy; Col. 2, Lines 30-32; Col. 10, Line 61 – Col. 11, Line 1: A client emitter application transmits an emitter-device identifier and user metadata (i.e. unique device identifier of the first device and metadata) to a server emitter application executing on a first server computing device (i.e. privilege-group server)  that is in network communication with the mobile computing device. The server emitter application causes a session token (i.e. requesting a pairing identifier) to be generated based upon the emitter-device identifier and the user metadata (i.e. generated based on the unique device identifier of the first device and the metadata))
Makarskyy is combinable with Sandholm A, Sandholm B and Kuo because all are from the same field of endeavor of sharing content between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sandholm A, Sandholm B and Kuo to incorporate the requesting and generation of session tokens based on device identifiers and metadata as in Makarskyy in order to improve the security of the system by providing a means by which the device pairing information may be generated based on unique information to the devices paired.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandholm A (US 2016/0044122 A1), in view of Sandholm B (US 2015/0304369 A1), in view of Kuo (US 2019/0297036 A1), further in view of Makarskyy (US 11063762 B1), as applied to claim 1, further in view of Dwan (US 2014/0282901 A1).
Regarding claim 12, Sandholm A, Sandholm B, Kuo and Makarskyy teach the limitations of claim 7.
Sandholm A, Sandholm B, Kuo and Makarskyy do not teach the limitations of claim 12 as follows:
The method of claim 7, further comprising: exchanging a second content element between the processor of the first device and the processor of the second device through the privilege-group server; and 
displaying, by the first device, a user interface containing the first content element and the second content element in a temporal order. 
However, in the same field of endeavor, Dwan discloses the limitations of claim 12 as follows:
The method of claim 7, further comprising: exchanging a second content element between the processor of the first device and the processor of the second device through the privilege-group server; and (Dwan; Paras. [0069]-[0070]: Exchanging multiple content shares between devices (i.e. exchanging a second content element between the processor of the first device and the processor of the second device))
displaying, by the first device, a user interface containing the first content element and the second content element in a temporal order.  (Dwan; Paras. [0069]-[0070]: Displaying on a user interface containing a history of content shares (i.e. containing the first content and element and the second element) in chronological (i.e. temporal) order) 
Dwan is combinable with Sandholm A, Sandholm B, Kuo and Makarskyy because all are from the same field of endeavor of sharing content between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Sandholm A, Sandholm B, Kuo and Makarskyy to incorporate the ability to share multiple contents and list them in chronological order in order to expand the functionality of the system by providing a means by which multiple contents may be shared between devices.

Prior Art Considered But Not Relied Upon
	Marek (US 2014/0181513 A1) which teaches centralized secure device pairing.
	Kirner (US 2016/0315934 A1) which teaches receiving a pairing request including a pairing key from an unpaired server and determining whether to accept or reject the pairing request.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438